                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


UNITED STATES OF AMERICA                                                           RESPONDENT

v.                                   Case No. 6:14-cr-60033
                                     Civil No. 6:19-cv-6031

CEDRIC EASTER                                                                           MOVANT

                                             ORDER


       Before the Court is the Report and Recommendation filed August 23, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 126. Judge Bryant recommends that Movant Cedric Easter’s Motion to Vacate, Set

Aside, or Correct Sentence Pursuant to U.S.C. § 2255 (ECF No. 120) be denied and that this case

be dismissed with prejudice. No party has filed objections to the Report and Recommendation,

and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the

Report and Recommendation in toto. Accordingly, Easter’s Motion to Vacate, Set Aside, or

Correct Sentence Pursuant to U.S.C. § 2255 (ECF No. 120) is DENIED and this case is

DISMISSED WITH PREJUDICE. Further, the Court finds that an appeal from dismissal

would not be taken in good faith and that no certificate of appealability should be issued.

       IT IS SO ORDERED, this 4th day of October, 2019.


                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
